internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 4-plr-119453-99 date date company business x class a stock class b stock class c stock class d stock individual a a b c d e plr-119453-99 f g h i k date a year b dear this letter responds to your date request for rulings under sec_305 and sec_306 of the internal_revenue_code the information provided in that letter and later correspondence is summarized below closely held company is engaged in business x and currently has one class of common_stock outstanding individual a owns a percent of the stock certain key employees own b percent and various other entities and individuals own the remainder the majority individual a’s interest gives him as a practical matter operating control of company company wishes to give certain key employees an opportunity to acquire equity in company at relatively low cost while allowing individual a to maintain operating control to accomplish these goals company proposes to recapitalize in the following manner i company will authorize four new classes of stock class a class b class c and class d ii each share of stock now outstanding that is not owned by individual a will be exchanged for one share of newly issued class a stock iii each share of stock owned by individual a will be exchanged for one share of newly issued class b stock iv shortly after these three steps collectively the transaction are plr-119453-99 completed company expects to issue class c stock and grant options to acquire class c stock to certain key employees under the proposed plan the class a stock will have a liquidation preference of c dollars per share after recovery_of this preference the class b stock also will have a liquidation preference of c dollars per share after recovery_of both preferences the class c stock and class d stock will receive pro_rata an amount equal to the total capital paid in for stock of these two classes after the date of the transaction after recovery_of the paid-in capital the remaining proceeds will be shared among all classes pro_rata the aggregate of liquidation preferences for the class a stock and the class b stock is intended to approximate the fair_market_value of company at the time of the transaction company has no plan or intention to liquidate also under the proposed plan dividend payments are not required for any class of stock before any dividend may be paid on any class other than class a stock however a dividend of like amount must first be paid on the class a stock similarly before any dividend may be paid on class c stock or class d stock a dividend of like amount must first be paid on the class b stock the policy followed by company’s board_of directors over the past decade has been to pay annual dividends to company shareholders equal to d percent of the average after-tax profits of company for the preceding three years company plans to continue this policy in paying dividends on the class a stock and class b stock further there is no plan intention or realistic likelihood that a class a share will receive a dividend in excess of that received by a class b share company anticipates that no dividends will be paid on the class c stock and class d stock all shares of the class a stock and or all shares of the class b stock will be converted into class c stock and class d stock respectively should company undertake an initial_public_offering ’ipo’ provided certain requirements are met in addition class b stock or class d stock transferred to anyone other than individual a or a_trust controlled by individual a will convert automatically into class a stock and class c stock respectively all conversions will be on a one-for-one basis subject_to standard antidilution adjustments to reflect subsequent stock splits stock_dividends and recapitalizations as of date a the likelihood of an ipo is highly contingent and individual a has no plan or intention to dispose_of any class b stock he receives in the transaction one-half of company’s board_of directors will be elected by the class a and class c stockholders voting together as one class and one-half will be elected by the class b and class d stockholders voting together as one class immediately after the transaction company expects to have outstanding e shares of class a stock and f shares of class b stock company further expects that an aggregate of g shares of class c stock will be issued as restricted_stock or reflected plr-119453-99 in option grants currently h shares of company common_stock are subject_to certain repurchase rights and obligations the restricted_stock for example company will purchase restricted_stock from a holder or holder’s estate in the event of death or termination of employment the h shares of class a stock that will be exchanged for the restricted_stock in the transaction will also be subject_to these rights and conditions further each of the i holders of restricted_stock may enter into a revised stock purchase agreement the ‘revised agreement’ recently offered by company under the revised agreement a holder of restricted_stock will have the right to require company to purchase all or part of the holder's stock during certain periods beginning after year b or after a public offering by or business combination involving company the majority of the restricted_stock holders have already entered into the revised agreement and all but k holders are expected to do so before or shortly after the transaction after the proposed transaction shares of class c stock and options to acquire shares of class c stock generally will also be subject_to terms and conditions limiting transferability and calling for company redemption of shares in certain circumstances except as described above there will not be outstanding before the transaction and company does not plan to have outstanding after the transaction any option warrant convertible debt or other instrument or right pursuant to which any person has or will have a right to acquire stock from company the taxpayer has made the following representations concerning the proposed transaction a company and its shareholders each will pay its his or her own expenses if any incurred in the transaction b the transaction will qualify as a reorganization under sec_368 c company has no plan or intention to redeem or otherwise reacquire any shares of class a stock or class b stock issued in the transaction other than as described above d the transaction will be a single isolated transaction and not part of a company plan periodically to increase the proportionate interest of any shareholder in the assets or earnings_and_profits of company based on the facts and information submitted including the representations set forth above we rule as follows plr-119453-99 the transaction will not be treated as a distribution_of_property to which sec_301 applies by reason of the application of sec_305 or c the class a stock and the class b stock received by exchanging shareholders in the transaction will not be sec_306 stock as that term is defined in sec_306 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party verification of the information representations and other data may be required as part of the audit process the rulings are directed only to the taxpayer who requested them sec_6110 provides that they may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year during which the proposed transaction is accomplished in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technical reviewer branch
